Citation Nr: 1029467	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  04-12 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for an acquired psychiatric disorder, to include PTSD.  In 
September 2006, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing that was held via videoconference 
from Albany, New York.  In March 2007, the Board remanded the 
claim for additional development.

In addition to PTSD, the Veteran has claimed service connection 
for major depressive disorder.  Claims for service connection for 
PTSD encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, the Veteran's claim is most accurately most 
appropriately characterized as a single issue, as the RO did in 
its December 2001 rating decision.  

Additionally, the record reflects that the Veteran is currently 
unable to work due to physical and psychiatric problems, 
including PTSD.  Although the Veteran is not yet service 
connected for a psychiatric disability, in light of the actions 
taken below, the Board interprets his statements as raising an 
implicit claim of entitlement to a total disability rating based 
on individual unemployability due to a service-connected 
disability (TDIU).  As that claim has not been developed for 
appellate review, the Board refers it to the RO for appropriate 
action. 


REMAND

Although the Board regrets the additional delay in this long-
pending appeal, further development is needed prior to the 
disposition of the Veteran's claim for service connection for a 
psychiatric disability, to include PTSD and major depressive 
disorder.

VA considers diagnoses of mental disorders in accordance with the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The 
DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a 
traumatic event; B) the traumatic event is persistently 
experienced in one or more ways; C) persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven symptoms; 
D) persistent symptoms of increased arousal are reflected by at 
least two of five symptoms; E) the duration of the disturbance 
must be more than one month; and F) the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).

VA recently amended its regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing in-service stressors.  75 
Fed. Reg. 39843 (July 13, 2010).  The amendments, which took 
effect July 13, 2010, redesignated current paragraphs (f)(3) and 
(f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), 
respectively, and added a new paragraph (f)(3) that reads as 
follows: 

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

38 C.F.R. § 3.304(f)(3).
 
The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  In place of 
corroborating reported stressors, a medical opinion must instead 
be obtained from a VA, or VA contracted, psychiatrist or 
psychologist.  

In this case, the Veteran contends that he suffers from PTSD that 
was caused or aggravated by his experiences in Vietnam.  
Specifically, he asserts that, while serving as a courier of 
classified information via airplane and helicopter, he came under 
hostile fire on multiple occasions.  He also contends that the 
sergeant major whom he trained to replace him as a courier was 
killed, along with two other solders, in a helicopter crash, 
which left the Veteran traumatized.  As additional in-service 
stressors, the Veteran reports accidentally driving over and 
killing a Vietnamese civilian riding a motorcycle, "shooting 
over 5,000 rounds" of ammunition at an unseen enemy during the 
TET Offensive, and witnessing an Army photographer shot and 
another soldier "get his head blown off." 

Pursuant to the Board's March 2007 remand, the RO made multiple 
attempts to verify the Veteran's claimed in-service stressors 
through the United States Army & Joint Services Records Research 
Center (JSRRC).  However, in written responses dated in March 
2010, JSRRC indicated that it was unable to confirm any of his 
reported stressors.  Thereafter, the RO issued a supplemental 
statement of the case denying the Veteran's claim on the grounds 
that none of his alleged stressors had been verified.  

In light of the aforementioned regulatory changes, which followed 
the issuance of the RO's most recent SSOC, the Board observes 
that it is no longer necessary for the Veteran's reported 
stressors to be independently verified through JSRRC.  Therefore, 
the basis on which Veteran's claim was previously denied is no 
longer valid and the Board must consider whether service 
connection is warranted under the revised regulations.  38 C.F.R. 
§ 3.304(f) (2009).

The Veteran's service personnel records confirm that he served in 
Vietnam from October 1968 to December 1969.  While cognizant that 
the Veteran did not receive decorations indicative of combat 
service, the Board observes that, under the new regulatory 
changes, his lay statements alone may establish the occurrence of 
a claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2010).  

The Veteran has reported multiple stressors that could have 
possibly occurred at any time during his service in Vietnam.  
Only one of his reported stressors (participation in the TET 
offensive) is time-specific.  While the Veteran was not present 
in Vietnam during the initial TET offensive in early 1968, he was 
there during the less-known "mini-TET" offensive, which took 
place in February and March 1969.  In light of the new regulatory 
criteria, an opinion must be offered by a VA examiner as to 
whether the claims stressors were productive of PTSD.  Thus, the 
remaining questions are whether any of the Veteran's reported 
stressors is related to his fear of hostile military or terrorist 
activity and, if so, whether such a stressor is adequate to 
support a diagnosis of PTSD and whether the Veteran's particular 
psychiatric symptoms are related to that stressor.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for requirement that evidence indicate 
that claimed disability may be associated with in-service 
injuries for purposes of obtaining VA examination).

In this case, the Veteran has not yet been afforded a VA 
examination that addresses the etiology of his PTSD pursuant to 
the new regulatory criteria.  The Board recognizes that he has 
submitted written statements from a VA staff psychologist and a 
private social worker, who respectively opine that the Veteran's 
PTSD is due to combat-related stressors and his experiences in 
Vietnam.  However, neither examiner indicated that his PTSD 
diagnosis was based on the criteria in the DSM-IV, or attempted 
to reconcile that diagnosis with the other evidence of record, 
including the service personnel records indicating that the 
Veteran did not serve in combat.  38 C.F.R. § 4.1 (2009) (to 
ensure a thorough examination and evaluation, the Veteran's 
service-connected disability must be viewed in relation to its 
history).  Most significantly in light of the revised 
regulations, neither examiner indicated whether the PTSD 
diagnosis was based on one or more of the Veteran's reported in-
service stressors.  Nor did either examiner opine as to whether 
any of those reported stressors was related to the Veteran's fear 
of hostile military or terrorist activity.  

Based on the foregoing, the Board finds that a VA examination and 
opinion, conducted in accordance with the revised PTSD 
regulations, is necessary in order to fairly decide the merits of 
the Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009).  That examination should include a 
review of all pertinent evidence in the Veteran's claims folder.  
38 C.F.R. § 4.1 (2009).  Additionally, that examination should 
address whether any other diagnosed psychiatric disability, 
including major depressive disorder, is related to the Veteran's 
experiences in Vietnam or to any other aspect of his active 
service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Finally, it appears that SSA records may be outstanding.  The 
Veteran told the VA staff psychologist who examined him in 
February 2000 that he was unemployed and receiving SSA disability 
benefits due to obesity and related health problems caused by his 
depression.  Additionally, the private social worker who 
diagnosed the Veteran with PTSD has indicated his psychiatric 
problems contribute to his unemployability.  Accordingly, the 
Board finds that the decision and the medical records upon which 
an award of SSA disability benefits was predicated may be 
relevant to the Veteran's psychiatric claim.  As no SSA records 
have yet been associated with the claims folder, efforts should 
be made to obtain those records on remand.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. 
App. 413 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder 
the Veteran's Social Security Administration 
records.

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to determine the current nature and 
etiology of any psychiatric disability, to 
specifically include PTSD and major depressive 
disorder.  The claims folder should be reviewed 
by the examiner and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to reconcile 
the opinion with all other pertinent evidence of 
record, including the Veteran's written 
statements and Board testimony asserting that he 
currently suffers from numerous psychiatric 
problems as a result of claimed in-service 
stressors from Vietnam (learning of the 
helicopter-related death of sergeant major he 
helped train as replacement courier, accidentally 
driving over and killing a Vietnamese civilian, 
shooting at unseen enemies during the TET 
offensive, and witnessing an Army photographer 
get shot and another soldier "get his head blown 
off").  The VA examiner should also consider the 
Veteran's post-service VA medical records showing 
diagnoses of PTSD and major depressive disorder.  
Additionally, the VA examiner should consider any 
evidence of continuity of symptomatology of 
psychiatric problems since service offered by the 
Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  The VA examiner's opinion should 
specifically address the following: 

a)  Diagnose all current psychiatric 
disabilities.

b)  Provide a full multi-axial diagnosis 
and specifically state whether or not each 
criterion for a diagnosis of PTSD is met 
pursuant to the Diagnostic and Statistic 
Manual of Mental Disorders, Fourth Edition 
(DSM- IV).

c)  If a diagnosis of PTSD is warranted, 
specify the specific claimed in-service 
stressor or stressors upon which that 
diagnosis is based and specifically state 
whether that stressor or stressors is 
related to the Veteran's fear of hostile 
military or terrorist activity.  

d)  Discuss whether it is as likely as not 
(more than 50 percent probability) that any 
other currently diagnosed psychiatric 
disability, including major depressive 
disorder, was caused or aggravated by the 
Veteran's experiences in Vietnam or is 
otherwise related to his active service.

3.  Then, readjudicate the claim.  If any aspect 
of the decision remains adverse to the Veteran, 
issue a supplemental statement of the case and 
allow the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


